NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance
Claims 1, 3-6, 9-14, 16-18, 20, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest any of the independent claims, in particular, the cumulative limitations of each of independent claims with particular attention to the presence of anionic surfactant in a concentration of less than 0.0001% by mass. 
The prior art do not disclose or suggest a polishing composition, comprising:
an abrasive;
a water-soluble polymer;
an anionic surfactant;
a basic compound; and
water,
wherein the polishing composition does not substantially contain an oxidant;
wherein the water-soluble polymer is a nonionic water-soluble polymer;
wherein a content of the water-soluble polymer in the polishing composition is 1 x 10-4% by mass or more and 0.02 % by mass or less;
wherein the anionic surfactant is a sulfuric ester or a salt thereof:
wherein the anionic surfactant has an oxyalkylene unit;

wherein an average addition mole number of the oxyalkylene unit of the anionic surfactant is 5 or more and 18 or less; and
wherein the content of the anionic surfactant in the polishing composition is less than 0.0001% by mass. 
Moreover, the prior art do not disclose or suggest A polishing composition, comprising:
an abrasive;
a water-soluble polymer;
an anionic surfactant;
a basic compound; and
water,
wherein the polishing composition does not substantially contain an oxidant;
wherein the water-soluble polymer is a nonionic water-soluble polymer;
wherein a content of water-soluble polymer in the polishing composition is 1 x 10-4 % by mass or more and 0.02 % by mass or less;
wherein the anionic surfactant is a carboxylic acid or a salt thereof:
wherein a structure of an ω-position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group;
wherein the anionic surfactant has an oxyalkylene unit;
wherein a weight average molecular weight of the anionic surfactant is 200 or more and 5000 or less; and

wherein the content of the anionic surfactant in the polishing composition is less than 0.0001% by mass. 
Furthermore, the prior art do not disclose or suggest a polishing composition, comprising:
an abrasive;
a water-soluble polymer;
an anionic surfactant;
a basic compound; and
water,
wherein the polishing composition does not substantially contain an oxidant;
wherein the water-soluble polymer is a nonionic water-soluble polymer;
wherein a content of water-soluble polymer in the polishing composition is 1 x 10-4 % by mass or more and 0.02 % by mass or less;
wherein the anionic surfactant is a phosphoric ester or a salt thereof, represented by one or more of the following formulas:
R-O-(AO)m-PO(O-H+)2; 
R-O-(AO)m-PO(O-H+)(O-M+); and 
R-O-(AO)m-PO(O-M+)2,
wherein R represents an alkyl group;
wherein AO represents an organic group containing an oxyalkylene unit;
wherein m represents an average addition mole number;
+ represents a cation;
wherein a weight average molecular weight of the anionic surfactant is 200 or more and 5000 or less; and
 wherein the average addition mole number of the oxyalkylene unit of the anionic surfactant is more than 3 and 25 or less; and
wherein the content of the anionic surfactant in the polishing composition is less than 0.0001% by mass. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731